       Case 4:18-cv-00474-ALM Document 844 Filed 09/02/20 Page 1 of 3 PageID #: 58479
                            IN UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                             SHERMAN DIVISION

                                            DATE: 9/2/2020

DISTRICT JUDGE                                       COURT REPORTER: Chris Beckham
Amos L. Mazzant, III                                 COURTROOM DEPUTY: Keary Conrad
  Innovation Sciences, Inc.
                                                                4:18-CV-474
  v.

  Amazon.Com, Inc.


  ATTORNEYS FOR PLAINTIFF                                ATTORNEYS FOR DEFENDANT
  Don Jackson, James Berquist, Walter Davis, Jr.,        Deron Dacus, Dave Hadden, Saina Shamilov
  Gregory Krauss, Alan Ray, Lisa Blue (Counsel),Paul     (Counsel), Fred Torok (Amazon representative)
  Malouf (Technology)                                    Robert Winant (paralegal) and Brian Patterson
                                                         (Technology)

On this day, came the parties by their attorneys and the following proceedings were held in Sherman, TX:

 TIME:         MINUTES: Jury trial (Day 8)
 8:29 a.m.     Court in session. Court notes appearances of the Parties.
 8:29 a.m.     Court hears argument from counsel regarding jury charge and Ineligibility claim.
 8:32 a.m.     Court hears objections regarding exhibits: Plaintiff moves to admit 970A – printout from their
               damages expert report prepared by damages expert used as demonstrative with Plaintiff’s
               expert. Conditioanlly admitted util contents re verified. Counsel Shamilov moves for the
               admission of Defendant’s Exhibit 1179. Court admits 1179. Parties agree that Defendant’s
               Exhibit D73 is not admitted.
 8:31 a.m.     Jury seated.
 8:32 a.m.     Plaintiff’s counsel, James Berquist re-calls rebuttal witness, Dr. Devrim Ikizler. Witness
               reminded he is still under oath.
 8:53 a.m.     COURTROOM AND RECORD SEALED.
 9:02 a.m.     Pass the witness.
 9:03 a.m.     Defendant’s counsel, Deron Dacus begins cross examination of Dr. Devrim Ikizler.
 9:22 a.m.     Pass the witness.
 9:23 a.m.     Plaintiff’s counsel, James Berquist begins re-direct examination of Dr. Devrim Ikizler.
    Case 4:18-cv-00474-ALM Document 844 Filed 09/02/20 Page 2 of 3 PageID #: 58480
     CASE NO. 4:18-CV-474 ALM         DATE: 09/02/2020
     PAGE 2 - PROCEEDINGS CONTINUED:




9:25 a.m.    Pass the witness.
9:25 a.m.    Defendant’s counsel, Deron Dacus begins re-cross examination of Dr. Devrim Ikizler.
9:27 a.m.    Pass the witness.
9:27 a.m.    Court polls the jury for questions. Bench conference.
9:30 a.m.    Court asks questions of witness, Dr. Devrim Ikizler from the jury.
9:34 a.m.    Witness excused.
9:34 a.m.    Plaintiff closes. Defendant closes.
9:35a.m.     Jury excused for 10 minute break.
9:35 a.m.    Court inquires regarding agreement on motions. Plaintiff requests the ability to file motions
             within 14 days. Defense objects. Defense is fine to file 50(a) motions by midnight today
             9/2/2020. Plaintiff disagrees with timeline. Court proposes noon tomorrow on 50(a) motions.
             Defendant just wants to confirm that by filing 50(a) motions those will be considered timely.
             The Court advises, no waiver by either party. Court will take up objections to the charge after
             the case is given to the jury. The Court advises no waiver by either party in that regard either.
9:38 a.m.    Parties are given a copy of the charge.
9:38 a.m.    Court adjourned for 10 minutes.
9:53 a.m.    Court re-convened. Jury seated.
9:54 a.m.    Plaintiff’s counsel, Don Jackson begins closing argument.
10:56 a.m.   Plaintiff’s counsel, Don Jackson concludes initial closing argument.
10:57 a.m.   Defendant’s counsel, Dave Hadden begins closing argument.
11:55 a.m.   Defendant’s counsel, Deron Dacus begins closing argument.
12:11 p.m.   Defendant’s counsel, Deron Dacus finishes closing argument.
12:12 p.m.   Plaintiff’s counsel, Don Jackson concludes closing argument.
12:25 p.m.   Court recess for 10 minute break.
12:35 p.m.   Court re-convened. Jury seated.
12:35 p.m.   Court begins reading the charge to the jury.
1:29 p.m.    Jury excused for deliberations.
    Case 4:18-cv-00474-ALM Document 844 Filed 09/02/20 Page 3 of 3 PageID #: 58481
     CASE NO. 4:18-CV-474 ALM         DATE: 09/02/2020
     PAGE 3 - PROCEEDINGS CONTINUED:




1:30 p.m.   Court hears from Defendant’s counsel, Shamilov regarding moving for Defendant’s exhibits
            1324, 74, 75, 79, 80, 90, 91, 92, 1179, 221, 260, 263, 265, 372. Admitted.
1:32 p.m.   Court hears argument from Counsel regarding objections to the charge. Court overrules all
            objections.
1:41 p.m.   Court hears from Counsel Shamilov’s objection to the verdict form. Court overrules all
            objections.
1:42 p.m.   Court in recess pending a note from the jury or the jury’s verdict.
5:06 p.m.   Court re-convened. Jury seated.
5:06 p.m.   Court advises the Parties that Note #1 was the jury foreperson. Note #2 is that the jury has a
            verdict.
5:07 p.m.   Jury seated.
5:08 p.m.   Jury advises they have reached a verdict. Court reviews the verdict.
5:09 p.m.   Court publishes verdict.
5:11 p.m.   Jury released.

                                          DAVID O'TOOLE, CLERK

                                          BY   : Keary Conrad
                                                Courtroom Deputy Clerk
